DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-21, of instant application 16/816,229, are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,631,068. This is a statutory double patenting rejection. The instant Application No. 16/816,229 is rejected on the grounds of statutory double patenting as being unpatentable over US Patent No. 10,631,068 as further noted is the map below.

Instant Application No. 16/816,229
US Patent No. 10,631,068




1. A method of an attribution server comprising: determining that at least one request is received through a computer network from a first device based on accessing first data related to renderings of a first content on the first device, the first data comprising data related to the at least one request, and the at least one request being made in response to one of: a request for the first content on the first device and the first content being rendered on the first device; determining rendering of a second content on a second device based on accessing second data related to renderings 



2. The method of claim 1, wherein: the first data is logged at a first server of a network data provider, the second data is logged at a second server of a content identification (ID) data provider, and the attribution server is communicatively coupled to the first server and the second server through the computer network.

2. The method of claim 1, wherein: the first data is logged at a first server of a network data provider, the second data is logged at a second server of a content identification (ID) data provider, and the attribution server is communicatively coupled to the first server and the second server through the computer network.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

3. The method of claim 1, wherein: the first content comprises at least one of an advertisement, a promotion, and a piece of content which is one of: broadcast, streamed, downloaded, and executed, and the second content comprises at least one of: a TV show, a movie, a TV channel, a radio program, a game, and another piece of content which is one of: broadcast, streamed, downloaded and executed.

3. The method of claim 1, wherein: the first content comprises at least one of an advertisement, a promotion, and a piece of content which is one of: broadcast, streamed, downloaded, and executed, and the second content comprises at least one of: a TV show, a movie, a TV channel, a radio program, a game, and another piece of content which is one of: broadcast, streamed, downloaded and executed.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.
4. The method of claim 1, comprising: executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.

4. The method of claim 1, comprising: executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.



5. The method of claim 2, wherein at least one of: at least two of: the attribution server, the first server and the second server are the same device, and the first device and the second device are the same device.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

6. The method of claim 1, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio automatic content recognition (ACR), a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.

6. The method of claim 1, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio automatic content recognition (ACR), a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

7. The method of claim 1, wherein the at least one request is a network request comprising at least one of: a public Internet Protocol (IP) address of the first device, a cookie, and a requested resource.

7. The method of claim 1, wherein the at least one request is a network request comprising at least one of: a public Internet Protocol (IP) address of the first device, a cookie, and a requested resource.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

8. The method of claim 1, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.

8. The method of claim 1, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

9. The method of claim 1, further comprising verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code.

9. The method of claim 1, further comprising verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

10. The method of claim 1, wherein the determination of whether the first device and the second device are likely associated with the same user occurs after the at least one request from the first device and the rendering of the second content on the second device.

10. The method of claim 1, wherein the determination of whether the first device and the second device are likely associated with the same user occurs after the at least one request from the first device and the rendering of the second content on the second device.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

11. A method of an attribution server comprising: determining that at least one request is received through a computer network from a first device based on accessing first data related to renderings of 






12. The method of claim 11, wherein: the first data is logged at a first server of a site data provider, the second data is logged at a second server a content ID data provider, and the attribution server is communicatively coupled to the first server and the second server through the computer network.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

13. The method of claim 11, wherein: the first content comprises at least one of a web site, a mobile application, and a desktop application, and the second content comprises at least one of a TV show, a movie, a TV channel, a radio program, a game, and another piece of content that is one of broadcast, streamed, downloaded and executed.

13. The method of claim 11, wherein: the first content comprises at least one of a web site, a mobile application, and a desktop application, and the second content comprises at least one of a TV show, a movie, a TV channel, a radio program, a game, and another piece of content that is one of broadcast, streamed, downloaded and executed.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

14. The method of claim 11, comprising: executing, in a constrained environment 






15. The method of claim 12, wherein at least one of: at least two of: the attribution server, the first server and the second server are the same device, and the first device and the second device are the same device.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

16. The method of claim 11, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio ACR, a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.

16. The method of claim 11, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio ACR, a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

17. The method of claim 11, wherein the at least one request is a network request comprising at least one of: a public IP address of the first device, a cookie, and a requested resource.

17. The method of claim 11, wherein the at least one request is a network request comprising at least one of: a public IP address of the first device, a cookie, and a requested resource.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

18. The method of claim 11, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.

18. The method of claim 11, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

19. The method of claim 11, further comprising verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code.

19. The method of claim 11, further comprising verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code. 

The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.

20. The method of claim 11, wherein the determination of whether the first device and the second device are likely associated with the same user occurs after the at least one request from the first device and the rendering of the second content on the second device.






21. A method of an attribution server communicatively coupled to a server of a content ID data provider through a computer network, comprising: determining that at least one request is received through the computer network from a first device based on accessing first data related to renderings of a first content logged at the server, the first data comprising data related to the at least one request, and the at least one request being made in response to one of: a request for the first content on the first device and the first content being rendered on the first device; determining rendering of a second content on a second device based on accessing second data logged at the server, the second data related to renderings of content on the second device; determining that the first content and the second content are related based on identifiers thereof; determining likely association of the first device and the second device with a same user based on determining at least one of: a public network identifier shared between the first device and the second device in the first data and the second data, mapping between device identifiers thereof through at least one of: the first data and the second data, and a third party server, a mutually visible base station signal, another mutually visible signal, a postal address identifier, a geolocation, and a discovery service available through the computer network to determine presence of the first device and the second device on a same private network of the computer network; and determining that the same user is likely to have rendered the second content on the second device after exposure thereof to the first content on the first device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.
The instant application is comprehensively comparable to the patented claim and is therefore is the same or an obvious variant thereof. The conflicting claims may or may not be identical, however they are not patentably distinct from each other. Therefore the noted claim of the instant application is anticipated by the mapped claims of the patent stated.






	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshan et al. (US 2010/0228625) in view of Choti et al. (US 2006/0098795).

Regarding claim 1, Priyadarshan teaches a method of an attribution server comprising: 
determining that at least one request is received through a computer network from a first device based on accessing first data related to renderings of a first content on the first device, the first data comprising data related to the at least one request, and
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes (first data). Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device.)

the at least one request being made in response to one of: a request for the first content on the first device and the first content being rendered on the first device; 
(In Priyadarshan ¶0021 a request for content is sent from a mobile device to a domain server.)


(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. In ¶0025 a cookie is used, which is represented by a 1.times.1 pixel image inserted into the content.)

determining that the first content and the second content are related based on identifiers thereof; 
(In Priyadarshan ¶0022 a unique user identifier UUID is created and used to track users as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains.)

determining likely association of the first device and the second device with a same user based on determining at least one of: 
a public network identifier shared between the first device and the second device in the first data and the second data, mapping between device identifiers thereof through at least one of: the first data and the second data, and a third party server, a mutually visible base station signal, another mutually visible signal, a postal address identifier, a geolocation, and a discovery service available through the computer network to determine presence of the first device and the second device on a same private network of the computer network.
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. Where in ¶0013 various request attributes include a device ID, a carrier ID, a telephone number, an account number, a MAC address, an IP address, a location, a SIM card ID, and/or a device mode. Also ¶0027 and ¶0032.)



However, Choti teaches determining that the same user is likely to have rendered the second content on the second device based on exposure thereof to the first content on the first device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.
(In Choti ¶0029 a user ID is selected from a database at the second device using the identification information sent from the first device. A test determines if a valid ID cookie is located at the first device. If a valid ID cookie exists, a user has accessed the service provided at the second device from the first device within the access time period. The user ID associated with the ID cookie is identified from the ID cookie in an operation if the ID cookie exists. A test determines if the user ID selected from the database matches the user ID identified from the ID cookie. Thus, the comparison determines whether the user currently attempting to access the service is the same as the user that last accessed the service from the first device.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan and Choti so that after Priyadarshan identifies the user of a request, Choti can determine if another request is being made by the same user but merely from a different device, as taught by Choti. This modification uses security algorithms to allow multiple access to a network service from a single user account from multiple locations further preventing fraudulent access, as taught by Choti ¶0007-¶0009.


(In Priyadarshan ¶0023 domain server 115 queries the database 120 to determine whether a server-side cookie exists for the current request. In addition ID processing module 125 is continuously updating the mobile user database 135 with the most recent, or new information about existing UUIDs as well as new, unknown users. Updates may be sent to a cached memory 130 in real time such that the most recent lists of UUID, hash and attribute groups and logic are available for incoming requests. Also see ¶0022.)

Regarding claim 3, the combination of Priyadarshan and Choti teaches the method of claim 1, wherein: 
the first content comprises at least one of 
an advertisement, 
a promotion, and 
a piece of content which is one of: broadcast, streamed, downloaded, and executed, and 
(In Priyadarshan ¶0022 users are tracked as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains. In ¶0019 content provided in the form of text, graphics, audio and video for presentation via the World-Wide Web (the "Web"). Often, the design, layout, and coding of the content is formatted for presentation on conventional Web browsers (e.g., Internet Explorer, Firefox, Chrome, etc.) operating on a personal computer.)
In addition (In Choti ¶0048 the information communicated across a network includes streaming media.)

the second content comprises at least one of: 
a TV show, 
a movie, 
a TV channel, 
a radio program, 

another piece of content which is one of: broadcast, streamed, downloaded and executed.
(In Priyadarshan ¶0022 users are tracked as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains. In ¶0019 content provided in the form of text, graphics, audio and video for presentation via the World-Wide Web (the "Web"). Often, the design, layout, and coding of the content is formatted for presentation on conventional Web browsers (e.g., Internet Explorer, Firefox, Chrome, etc.) operating on a personal computer.)
In addition (In Choti ¶0048 the information communicated across a network includes streaming media.)

Regarding claim 5, the combination of Priyadarshan and Choti teaches the method of claim 2, wherein at least one of: 
at least two of: the attribution server, the first server and the second server are the same device, and
the first device and the second device are the same device.
(In Choti ¶0024 a procedure allows a user to access a service multiple times from the same device after the identification cookie is placed on the user's device.)

Regarding claim 6, the combination of Priyadarshan and Choti teaches the method of claim 1, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio automatic content recognition (ACR), a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.
(In Priyadarshan ¶0025 a cookie is used, which is represented by a 1.times.1 pixel image embedded into the content. See ¶0026)

Regarding claim 7, the combination of Priyadarshan and Choti teaches the method of claim 1, wherein the at least one request is a network request comprising at least one of: a public Internet Protocol (IP) address of the first device, a cookie, and a requested resource.
(In Priyadarshan ¶0021 a request for content is sent from a mobile device to a domain server.)

Regarding claim 8, the combination of Priyadarshan and Choti teaches the method of claim 1, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. Where in ¶0013 various request attributes include an IP address. Also ¶0027 and ¶0032.)
(In Choti ¶0029 if a valid attribute exists, a user has accessed the service provided at the second device from the first device within the access time period.)

Regarding claim 10, the combination of Priyadarshan and Choti teaches the method of claim 1, wherein the determination of whether the first device and the second device are likely associated with the same user occurs after the at least one request from the first device and the rendering of the second content on the second device.
(In Choti ¶0029 a user ID is selected from a database at the second device using the identification information sent from the first device. A test determines if a valid ID cookie is located at the first device. If a valid ID cookie exists, a user has accessed the service provided at the second device from the first device within the access time period. The user ID associated with the ID cookie is identified from the ID cookie in an operation if the ID cookie exists. A test determines if the user ID selected from the database matches the user ID identified from the ID cookie. Thus, the comparison determines whether the user currently attempting to access the service is the same as the user that last accessed the service from the first device.)

Regarding claim 11, Priyadarshan teaches a method of an attribution server comprising: 

(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes (first data). Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device.)

the at least one request being made in response to one of: a request for the first content on the first device and the first content being rendered on the first device; 
(In Priyadarshan ¶0021 a request for content is sent from a mobile device to a domain server.)

determining rendering of a second content on a second device based on accessing second data related to renderings of content on the second device; 
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. In ¶0025 a cookie is used, which is represented by a 1.times.1 pixel image inserted into the content.)

determining that the first content and the second content are related based on identifiers thereof; 
(In Priyadarshan ¶0022 a unique user identifier UUID is created and used to track users as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains.)

determining likely association of the first device and the second device with a same user based on determining at least one of: 

(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. Where in ¶0013 various request attributes include a device ID, a carrier ID, a telephone number, an account number, a MAC address, an IP address, a location, a SIM card ID, and/or a device mode. Also ¶0027 and ¶0032.)

Priyadarshan does not teach determining that the same user is likely to have originated the at least one request from the first device based on exposure thereof to the second content on the second device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.

However, Choti teaches
determining that the same user is likely to have originated the at least one request from the first device based on exposure thereof to the second content on the second device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan and Choti so that after Priyadarshan identifies the user of a request, Choti can determine if another request is being made by the same user but merely from a different device, as taught by Choti. This modification uses security algorithms to allow multiple access to a network service from a single user account from multiple locations further preventing fraudulent access, as taught by Choti ¶0007-¶0009.

Regarding claim 12, the combination of Priyadarshan and Choti teaches the method of claim 11, wherein: the first data is logged at a first server of a site data provider, the second data is logged at a second server of a content ID data provider, and the attribution server is communicatively coupled to the first server and the second server through the computer network.
(In Priyadarshan ¶0023 domain server 115 queries the database 120 to determine whether a server-side cookie exists for the current request. In addition ID processing module 125 is continuously updating the mobile user database 135 with the most recent, or new information about existing UUIDs as well as new, unknown users. Updates may be sent to a cached memory 130 in real time such that the most recent lists of UUID, hash and attribute groups and logic are available for incoming requests. Also see ¶0022.)

Regarding claim 13, the combination of Priyadarshan and Choti teaches the method of claim 11, wherein: 
the first content comprises at least one of 
a web site, 

a desktop application, and 
(In Priyadarshan ¶0022 users are tracked as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains. In ¶0019 content provided in the form of text, graphics, audio and video for presentation via the World-Wide Web (the "Web"). Often, the design, layout, and coding of the content is formatted for presentation on conventional Web browsers (e.g., Internet Explorer, Firefox, Chrome, etc.) operating on a personal computer.)

the second content comprises at least one of 
a TV show, 
a movie, 
a TV channel, 
a radio program, 
a game, and 
another piece of content that is one of broadcast, streamed, downloaded and executed.
(In Priyadarshan ¶0022 users are tracked as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains. In ¶0019 content provided in the form of text, graphics, audio and video for presentation via the World-Wide Web (the "Web"). Often, the design, layout, and coding of the content is formatted for presentation on conventional Web browsers (e.g., Internet Explorer, Firefox, Chrome, etc.) operating on a personal computer.)
In addition (In Choti ¶0048 the information communicated across a network includes streaming media.)

Regarding claim 15, the combination of Priyadarshan and Choti teaches the method of claim 12, wherein at least one of: 
at least two of: the attribution server, the first server and the second server are the same device, and 
the first device and the second device are the same device.


Regarding claim 16, the combination of Priyadarshan and Choti teaches the method of claim 11, comprising obtaining at least a portion of the second data accessed by the attribution server using at least one of: an audio ACR, a video ACR, audio watermarks, video watermarks, an embedded metadata, and a channel change data correlated against a TV schedule.
(In Priyadarshan ¶0025 a cookie is used, which is represented by a 1.times.1 pixel image embedded into the content. See ¶0026)

Regarding claim 17, the combination of Priyadarshan and Choti teaches the method of claim 11, wherein the at least one request is a network request comprising at least one of: a public IP address of the first device, a cookie, and a requested resource.
(In Priyadarshan ¶0021 a request for content is sent from a mobile device to a domain server.)

Regarding claim 18, the combination of Priyadarshan and Choti teaches the method of claim 11, wherein the public network identifier shared between the first device and the second device in the first data and the second data is a public IP address shared between the first device and the second device at any time within a predefined time range.
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. Where in ¶0013 various request attributes include an IP address. Also ¶0027 and ¶0032.)
(In Choti ¶0029 if a valid attribute exists, a user has accessed the service provided at the second device from the first device within the access time period.)


(In Choti ¶0029 a user ID is selected from a database at the second device using the identification information sent from the first device. A test determines if a valid ID cookie is located at the first device. If a valid ID cookie exists, a user has accessed the service provided at the second device from the first device within the access time period. The user ID associated with the ID cookie is identified from the ID cookie in an operation if the ID cookie exists. A test determines if the user ID selected from the database matches the user ID identified from the ID cookie. Thus, the comparison determines whether the user currently attempting to access the service is the same as the user that last accessed the service from the first device.)

Regarding claim 21, Priyadarshan teaches a method of an attribution server communicatively coupled to a server of a content ID data provider through a computer network, comprising: 
determining that at least one request is received through the computer network from a first device based on accessing first data related to renderings of a first content logged at the server, the first data comprising data related to the at least one request, and 
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes (first data). Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device.)

the at least one request being made in response to one of: a request for the first content on the first device and the first content being rendered on the first device; 
(In Priyadarshan ¶0021 a request for content is sent from a mobile device to a domain server.)

determining rendering of a second content on a second device based on accessing second data logged at the server, the second data related to renderings of content on the second device; 


determining that the first content and the second content are related based on identifiers thereof; 
(In Priyadarshan ¶0022 a unique user identifier UUID is created and used to track users as they browse, request and interact with content, applications and advertisements across multiple content and/or advertising domains.)

determining likely association of the first device and the second device with a same user based on determining at least one of: 
a public network identifier shared between the first device and the second device in the first data and the second data, mapping between device identifiers thereof through at least one of: the first data and the second data, and a third party server, a mutually visible base station signal, another mutually visible signal, a postal address identifier, a geolocation, and a discovery service available through the computer network to determine presence of the first device and the second device on a same private network of the computer network.
(Priyadarshan ¶0009 associates specific content requests to particular users/devices, based on different attributes. Where a probabilistic matching technique is then used to identify content requests that emanate from the same user or same device. ¶0023 matches a relevant subset of group attributes and/or attribute combinations that are minimally needed to identify an unknown user/device. Where in ¶0013 various request attributes include a device ID, a carrier ID, a telephone number, an account number, a MAC address, an IP address, a location, a SIM card ID, and/or a device mode. Also ¶0027 and ¶0032.)

Priyadarshan does not teach determining that the same user is likely to have rendered the second content on the second device after exposure thereof to the first content on the first device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.

However, Choti teaches
determining that the same user is likely to have rendered the second content on the second device after exposure thereof to the first content on the first device in accordance with additionally determining that the rendering of the second content on the second device and the at least one request from the first device are separated in time within a threshold value thereof, the determined relation between the first content and the second content, and the determined likely association of the first device and the second device with the same user.
(In Choti ¶0029 a user ID is selected from a database at the second device using the identification information sent from the first device. A test determines if a valid ID cookie is located at the first device. If a valid ID cookie exists, a user has accessed the service provided at the second device from the first device within the access time period. The user ID associated with the ID cookie is identified from the ID cookie in an operation if the ID cookie exists. A test determines if the user ID selected from the database matches the user ID identified from the ID cookie. Thus, the comparison determines whether the user currently attempting to access the service is the same as the user that last accessed the service from the first device.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan and Choti so that after Priyadarshan identifies the user of a request, Choti can determine if another request is being made by the same user but merely from a different device, as taught by Choti. This modification uses security algorithms to allow multiple access to a network service from a single user account from multiple locations further preventing fraudulent access, as taught by Choti ¶0007-¶0009.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshan et al. (US 2010/0228625) in view of Choti et al. (US 2006/0098795) in view of Wiseman (US 2004/0139334).

Regarding claim 4, the combination of Priyadarshan and Choti teaches the method of claim 1.

The combination of Priyadarshan and Choti does not teach executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.

However, Wiseman teaches executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.
(In Wiseman ¶0011 a sandbox application includes means for encrypting potentially harmful data to render it harmless and means for decrypting encrypted data for processing by means of an application constrained by the sandbox application.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan, Choti, and Wiseman so that the desired data requested in Priyadarshan can be rendered by means of an application constrained by a sandbox application. This modification would provide computer system protection for rendering potentially harmful data harmlessly, as taught by Wiseman ¶0011, indicating enhanced security features.

Regarding claim 14, the combination of Priyadarshan and Choti teaches the method of claim 11.

The combination of Priyadarshan and Choti does not teach executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.

However, Wiseman teaches executing, in a constrained environment within a security sandbox, a sandboxed application on the first device; and rendering the first content through the sandboxed application.
(In Wiseman ¶0011 a sandbox application includes means for encrypting potentially harmful data to render it harmless and means for decrypting encrypted data for processing by means of an application constrained by the sandbox application.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan, Choti, and Wiseman so that the desired data requested in Priyadarshan can be rendered by means of an application constrained by a sandbox application. This modification would provide computer system protection for rendering potentially harmful data harmlessly, as taught by Wiseman ¶0011, indicating enhanced security features.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Priyadarshan et al. (US 2010/0228625) in view of Choti et al. (US 2006/0098795) in view of Drake-Stoker (US 2008/0249938).

Regarding claim 9, the combination of Priyadarshan and Choti teaches the method of claim 1.

The combination of Priyadarshan and Choti does not teach verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code.
 
However, Drake-Stoker teaches
verifying association of the first device and the second device with the same user when the same user one of: 
explicitly pairs the first device and the second device and 
pairs the first device and the second device using at least one of: a user name and a short code.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan, Choti, and Wiseman so that the user request for data in Priyadarshan can be authenticated according Drake-Stoker when a user uses multiple devices to make request for data. This modification would allow a user having multiple device which are you to access a resource to carry the same credential across all devices, as taught by Drake-Stoker ¶0052, indicating an enhanced user experience.

Regarding claim 19, the combination of Priyadarshan and Choti teaches the method of claim 11.

The combination of Priyadarshan and Choti does not teach verifying association of the first device and the second device with the same user when the same user one of: explicitly pairs the first device and the second device and pairs the first device and the second device using at least one of: a user name and a short code.

However, Drake-Stoker teaches
verifying association of the first device and the second device with the same user when the same user one of: 
explicitly pairs the first device and the second device and 
pairs the first device and the second device using at least one of: a user name and a short code.
(In Drake-Stoker ¶0052 a user may be identified through the mobile application. The user may be required to login to the mobile application using a unique user name and password, which may be used to identify the user.  The user ID may be associated with the mobile device having the mobile application, so that a user having multiple mobile devices would carry the same user ID across all the devices.  Although the user may be identified through any of the methods described, authentication of the user may be via a PIN.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Priyadarshan, Choti, and Wiseman so that the user request for data in Priyadarshan can be authenticated according Drake-Stoker when a user uses multiple devices to make request for data. This modification would allow a user having multiple device which are you to access a resource to carry the same credential across all devices, as taught by Drake-Stoker ¶0052, indicating an enhanced user experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426